DETAILED ACTION
The communication dated 1/25/2021 has been entered and fully considered.
Claims 1-11 are pending. Claims 1, 3-4 and 11 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, see pgs. 7-10, filed 7/7/2020, with respect to the rejection(s) of claim(s) 2 and 5 under § 103 have been fully considered and are persuasive. The applicant argues that JOYCE fails to teach, explicitly or implicitly, “generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image.” The Examiner agrees that this feature is not taught by JOYCE. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, in view of Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, and Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA.
Regarding claim 2, ELSEY teaches: A method comprising: retrieving, from a non-transitory machine readable medium, data representing a 3D model of an article (ELSEY teaches the controller is configured to receive the instructions for making the object. The controller may receive the instructions in the form of data indicative of a plurality of sections to be formed sequentially by the device [Col. 6, lines 17-30]), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of an actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition. ELSEY further teaches an object already on the substrate as shown in Figs. 1-4), the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate, wherein the adhesive comprises variations in index of refraction; executing, by one or more processors, a 3D printing application interfacing with a manufacturing device comprising the actinic radiation-transparent substrate using the data (ELSEY teaches the controller may comprise a processor [Col. 6, lines 24-30]. ELSEY further teaches several parts of the apparatus may be controlled by a controller (160) to coordinate the apparatus to make the object [Col. 14, lines 33-44]. ELSEY further teaches a processor that is ; and generating, by the manufacturing device, a physical object of the article polymerized on the surface of the actinic radiation-transparent substrate (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image.
ELSEY is silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. 
In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby KSR Int'l Co. v. Teleflex Inc., 127 
ELSEY and JOYCE are silent as to wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, irradiation, KOJIMA teaches a transparent substrate (92) and a light-transmissive resin layer (93) formed on the transparent substrate (92) [0044]. KOJIMA teaches a light curable-type resin agent is supplied onto the light-transmissive resin layer (93) [0059; 0044]. KOJIMA teaches solidifying the resin agent on the light-transmissive resin layer through the substrate [0044; 0059-0061; Figs. 1, 2B, 4A-4B]. KOJIMA does not explicitly teach irradiating through a partial adhesive formed through the first exposure image to form a portion disposed between the substrate and the portion formed from the second exposure image. KOJIMA teaches the concept of irradiating through an already formed resin layer to create another resin layer [0061; Figs. 4A-4B]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ELSEY and JOYCE, to irradiate a light source through an already formed layer, as suggested by KOJIMA. One of ordinary skill in the art at the time would have been motivated to shine through an already formed resin layer in order to have a product with optical elements having intended properties [0009] and also have a uniform thickness of the product [0019] and to manufacture a specific printed structure. 
Additionally, the combination of ELSEY, JOYCE and KOJIMA teaches substantially the same process steps and would be expected to produce substantially the same 
Regarding claim 5, ELSEY teaches: A method comprising: receiving, by manufacturing device having one or more processors (ELSEY teaches one or more processors [Col. 14, lines 35-67]) and an actinic radiation-transparent substance (ELSEY teaches a sheet (101) that is actinic radiation-transparent [Col. 8, lines 4-6; Figs. 1-4]), a digital object comprising data specifying an article (ELSEY teaches the processor can have a receiver such as a USB port for receiving information representing a solid object, stored on a USB FLASH device [Col. 15, lines 1-6].), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of the actinic radiation-transparent substrate, the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition), wherein the adhesive comprises variations in index of refraction; and generating, with the manufacturing device by an additive manufacturing process, the article polymerized on the surface of the radiation-transparent substrate, based on the digital object (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. 
ELSEY is silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby curing photopolymer resin (108) in layer (106) corresponding with the one or more layer images (200) projected [0033]. Layer image (200) may correspond with all or a portion of build area (112) and layer image (200) comprises one or more cross sections (208). Cross sections (208) are illuminated portions of layer image (200) (depicted as darkened areas in Figs. 2-5) [0033]. JOYCE teaches in order to uniformly cure layer (106), layer image 200a of Fig. 4 is first projected for a base exposure time. Fig. 5 depicts layer image 200b configured to solidify the circumference of circular layer (106) and is projected before or after layer image of Fig. 4 KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
ELSEY and JOYCE are silent as to wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, irradiation, KOJIMA teaches a transparent substrate (92) and a light-transmissive resin layer (93) formed on the transparent substrate (92) [0044]. KOJIMA teaches a light curable-type resin agent is supplied onto the light-transmissive resin layer (93) [0059; 0044]. KOJIMA teaches 
Additionally, the combination of ELSEY, JOYCE and KOJIMA teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation. 
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, in view of Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, and further in view of Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, and Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA.
Regarding claim 2, ELSEY teaches: A method comprising: retrieving, from a non-transitory machine readable medium, data representing a 3D model of an article (ELSEY teaches the controller is configured to receive the instructions for making the object. The , the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of an actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition. ELSEY further teaches an object already on the substrate as shown in Figs. 1-4), the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate, wherein the adhesive comprises variations in index of refraction; executing, by one or more processors, a 3D printing application interfacing with a manufacturing device comprising the actinic radiation-transparent substrate using the data (ELSEY teaches the controller may comprise a processor [Col. 6, lines 24-30]. ELSEY further teaches several parts of the apparatus may be controlled by a controller (160) to coordinate the apparatus to make the object [Col. 14, lines 33-44]. ELSEY further teaches a processor that is adapted for determining instructions and/or information for the device and the data can come from a USB stick of FLASH device [Col. 14, lines 33-67 – Col. 15, lines 1-22]); and generating, by the manufacturing device, a physical object of the article polymerized on the surface of the actinic radiation-transparent substrate (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image.
ELSEY teaches an integral adhesive disposed on the actinic radiation-transparent substrate and variations of index of refraction. However, if the Applicant disagrees that ELSEY does not teach an integral adhesive disposed on the actinic radiation-transparent sheet or variations of index of refraction, than KURA teaches these limitations. In the same field of endeavor, resin compositions, KURA teaches a photosensitive resin on a transparent substrate and teaches the use of polyfunctional acrylate monomer, an organic polymer binder, which reads on adhesive (see claim 17). KURA also teaches the resin composition can be used for adhesives and in stereolithography [Claim 12; 0234]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ELSEY, by substituting the liquid in ELSEY for the resin composition in KURA, in order for producing adhesives, and/or producing objects by means of stereolithography [0234]. 
ELSEY, and KURA are silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby curing photopolymer resin (108) in layer (106) corresponding with the one or more layer images KSR Int'l Co. v. Teleflex Inc., 127 
ELSEY, KURA and JOYCE are silent as to wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, irradiation, KOJIMA teaches a transparent substrate (92) and a light-transmissive resin layer (93) formed on the transparent substrate (92) [0044]. KOJIMA teaches a light curable-type resin agent is supplied onto the light-transmissive resin layer (93) [0059; 0044]. KOJIMA teaches solidifying the resin agent on the light-transmissive resin layer through the substrate [0044; 0059-0061; Figs. 1, 2B, 4A-4B]. KOJIMA does not explicitly teach irradiating through a partial adhesive formed through the first exposure image to form a portion disposed between the substrate and the portion formed from the second exposure image. KOJIMA teaches the concept of irradiating through an already formed resin layer to create another resin layer [0061; Figs. 4A-4B]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ELSEY, KURA and JOYCE, to irradiate a light source through an already formed layer, as suggested by KOJIMA. One of ordinary skill in the art at the time would have been motivated to shine through an already formed resin layer in order to have a product with optical elements having intended properties [0009] and also have a uniform thickness of the product [0019] and to manufacture a specific printed structure. 
Additionally, the combination of ELSEY, KURA, JOYCE and KOJIMA teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation. 
Regarding claim 5, ELSEY teaches: A method comprising: receiving, by manufacturing device having one or more processors (ELSEY teaches one or more processors [Col. 14, lines 35-67]) and an actinic radiation-transparent substance (ELSEY teaches a sheet (101) that is actinic radiation-transparent [Col. 8, lines 4-6; Figs. 1-4]), a digital object comprising data specifying an article (ELSEY teaches the processor can have a receiver such as a USB port for receiving information representing a solid object, stored on a USB FLASH device [Col. 15, lines 1-6].), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of the actinic radiation-transparent substrate, the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition), wherein the adhesive comprises variations in index of refraction; and generating, with the manufacturing device by an additive manufacturing process, the article polymerized on the surface of the radiation-transparent substrate, based on the digital object (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. 
ELSEY teaches an integral adhesive disposed on the actinic radiation-transparent substrate and variations of index of refraction. However, if the Applicant disagrees that ELSEY does not teach an integral adhesive disposed on the actinic radiation-transparent sheet or variations of index of refraction, than KURA teaches these limitations. In the same field of endeavor, resin compositions, KURA teaches a photosensitive resin on a transparent substrate and teaches the use of polyfunctional acrylate monomer, an organic polymer binder, which reads on adhesive (see claim 17). KURA also teaches the resin composition can be used for adhesives and in stereolithography [Claim 12; 0234]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ELSEY, by substituting the liquid in ELSEY for the resin composition in KURA, in order for producing adhesives, and/or producing objects by means of stereolithography [0234]. 
ELSEY and KURA are silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby curing photopolymer resin (108) in layer (106) corresponding with the one or more layer images (200) projected [0033]. Layer image (200) may correspond with all or a portion of build area (112) and layer image (200) comprises one or more cross sections (208). Cross sections (208) are KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
ELSEY, KURA, and JOYCE are silent as to wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, irradiation, KOJIMA teaches a transparent substrate (92) and a light-transmissive resin layer (93) formed on the transparent substrate (92) [0044]. KOJIMA teaches a light curable-type resin agent is supplied onto the light-transmissive resin layer (93) [0059; 0044]. KOJIMA teaches solidifying the resin agent on the light-transmissive resin layer through the substrate [0044; 0059-0061; Figs. 1, 2B, 4A-4B]. KOJIMA does not explicitly teach irradiating through a partial adhesive formed through the first exposure image to form a portion disposed between the substrate and the portion formed from the second exposure image. KOJIMA teaches the concept of irradiating through an already formed resin layer to create another resin layer [0061; Figs. 4A-4B]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ELSEY, KURA, and JOYCE, to irradiate a light source through an already formed layer, as suggested by KOJIMA. One of ordinary skill in the art at the time would have been motivated to shine through an already formed resin layer in order to have a product with optical elements having intended properties [0009] and also have a uniform thickness of the product [0019] and to manufacture a specific printed structure. 
Additionally, the combination of ELSEY, KURA, JOYCE and KOJIMA teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, in view of Wu et al. (U.S. 6,467,897), hereinafter WU, and further in view of Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, and Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA.
Regarding claim 2, ELSEY teaches: A method comprising: retrieving, from a non-transitory machine readable medium, data representing a 3D model of an article (ELSEY teaches the controller is configured to receive the instructions for making the object. The controller may receive the instructions in the form of data indicative of a plurality of sections to be formed sequentially by the device [Col. 6, lines 17-30]), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of an actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition. ELSEY further teaches an object already on the substrate as shown in Figs. 1-4), the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate, wherein the adhesive comprises variations in index of refraction; executing, by one or more processors, a 3D printing application interfacing with a manufacturing device comprising the actinic radiation-transparent substrate using the data (ELSEY teaches the controller may comprise a processor [Col. 6, lines 24-30]. ELSEY further teaches several parts of the apparatus may be controlled by a controller (160) to coordinate the apparatus to make the object [Col. 14, lines 33-44]. ELSEY further teaches a processor that is adapted for determining instructions and/or information for the device and the data can come ; and generating, by the manufacturing device, a physical object of the article polymerized on the surface of the actinic radiation-transparent substrate (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image.
ELSEY teaches an integral adhesive disposed on the actinic radiation-transparent substrate and variations of index of refraction. However, if the Applicant disagrees that ELSEY does not teach an integral adhesive disposed on the actinic radiation-transparent sheet or variations of index of refraction, than WU teaches these limitations. In the same field of endeavor, adhesives, WU teaches compositions that are energy curable fluids [Col. 2, lines 55-58]. WU also teaches due to the ability to build print thickness so easily, the compositions may also be used for three-dimensional printing in rapid prototyping applications or printing of pressure-sensitive adhesives and/or their radiation-curable precursors [Col. 4, lines 37-44]. WU further teaches the energy source used for achieving polymerization and/or crosslinking of the curable functionality is preferably actinic radiation [Col 16, lines 35-45]. WU teaches in order to promote adhesion both before and especially after radiation curing, fluid compositions of the present invention advantageously may incorporate radiation curable monomer(s) (“adhesion promoting component”) whose presence causes the uncured and/or cured material to have higher adhesion to the desired receiving substrate as compared to an otherwise identical formulation 
ELSEY and WU are silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby curing photopolymer resin (108) in layer (106) corresponding with the one or more layer images (200) projected [0033]. Layer image (200) may correspond with all or a portion of build area (112) and layer image (200) comprises one or more cross sections (208). Cross sections (208) are illuminated portions of layer image (200) (depicted as darkened areas in Figs. 2-5) [0033]. JOYCE teaches in order to uniformly cure layer (106), layer image 200a of Fig. 4 is first projected for a base exposure time. Fig. 5 depicts layer image 200b configured to solidify the circumference of circular layer (106) and is projected before or after layer image of Fig. 4 [0048]; therefore, image layer 200b can be either the first exposure image or second exposure image and can meet the claim language that the layer 106 of the layer image 200b is between the transparent substrate (which is shown in Fig. 1) and layer 106 of the layer image 200a, which Examiner is interpreting as second exposure image. JOYCE also teaches the outer ring of layer KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
ELSEY, WU and JOYCE are silent as to wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, irradiation, KOJIMA teaches a transparent substrate (92) and a light-transmissive resin layer (93) formed on the transparent substrate (92) [0044]. KOJIMA teaches a light curable-type resin agent is supplied onto the light-transmissive resin layer (93) [0059; 0044]. KOJIMA teaches solidifying the resin agent on the light-transmissive resin layer through the substrate [0044; 0059-0061; Figs. 1, 2B, 4A-4B]. KOJIMA does not explicitly teach irradiating through a partial adhesive formed through the first exposure image to form a portion disposed between the substrate and the portion formed from the second exposure image. KOJIMA teaches the concept of irradiating through an 
Additionally, the combination of ELSEY, WU, JOYCE and KOJIMA teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation. 
Regarding claim 5, ELSEY teaches: A method comprising: receiving, by manufacturing device having one or more processors (ELSEY teaches one or more processors [Col. 14, lines 35-67]) and an actinic radiation-transparent substance (ELSEY teaches a sheet (101) that is actinic radiation-transparent [Col. 8, lines 4-6; Figs. 1-4]), a digital object comprising data specifying an article (ELSEY teaches the processor can have a receiver such as a USB port for receiving information representing a solid object, stored on a USB FLASH device [Col. 15, lines 1-6].), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of the actinic radiation-transparent substrate, the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col , wherein the adhesive comprises variations in index of refraction; and generating, with the manufacturing device by an additive manufacturing process, the article polymerized on the surface of the radiation-transparent substrate, based on the digital object (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. 
ELSEY teaches an integral adhesive disposed on the actinic radiation-transparent substrate and variations of index of refraction. However, if the Applicant disagrees that ELSEY does not teach an integral adhesive disposed on the actinic radiation-transparent sheet or variations of index of refraction, than WU teaches these limitations. In the same field of endeavor, adhesives, WU teaches compositions that are energy curable fluids [Col. 2, lines 55-58]. WU also teaches due to the ability to build print thickness so easily, the compositions may also be used for three-dimensional printing in rapid prototyping applications or printing of pressure-sensitive adhesives and/or their radiation-curable precursors [Col. 4, lines 37-44]. WU further teaches the energy source used for achieving polymerization and/or crosslinking of the curable functionality is preferably actinic radiation [Col 16, lines 35-45]. WU teaches in order to 
ELSEY and WU are silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby curing photopolymer resin (108) in layer (106) corresponding with the one or more layer images (200) projected [0033]. Layer image (200) may correspond with all or a portion of build area (112) and layer image (200) comprises one or more cross sections (208). Cross sections (208) are illuminated portions of layer image (200) (depicted as darkened areas in Figs. 2-5) [0033]. JOYCE teaches in order to uniformly cure layer (106), layer image 200a of Fig. 4 is first projected for a base exposure time. Fig. 5 depicts layer image 200b configured to solidify the circumference of circular layer (106) and is projected before or after layer image of Fig. 4 KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
ELSEY, WU and JOYCE are silent as to wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, irradiation, KOJIMA teaches a transparent substrate (92) and a light-transmissive resin layer (93) formed on the transparent substrate (92) [0044]. KOJIMA teaches a light curable-type resin agent is supplied onto the light-transmissive resin layer (93) [0059; 0044]. KOJIMA teaches solidifying 
Additionally, the combination of ELSEY, WU, JOYCE and KOJIMA teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation.
Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, Wu et al. (U.S. 6,467,897), hereinafter WU, Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, and Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA, as applied to claim 5 above, and further in view of Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN and VAN ESBROECK et al. (U.S. PGPUB 2015/0137426), hereinafter VANESBROECK.
claim 6, ELSEY, WU, JOYCE and KOJIMA teach all the limitations as stated above, including an actinic radiation-polymerizable adhesive precursor composition disposed against a major surface of an actinic radiation-transparent substrate and two exposure images (200a, 200b). JOYCE further teaches layer image 200a is first projected for a base exposure time, which is a first irradiation dosage [0048]. JOYCE also teaches layer image 200b may be projected after layer image 200a, which is an outer ring of layer 106 (Fig. 5), and requires additional exposure to achieve the desired cure because the outer ring of layer 106 receives less energy during curing than inner portions of layer 106 [0048], and would thus be a second irradiation dosage [0018-0019].
In the alternative, in the same field of endeavor, stereolithography, ERMOSHKIN teaches: irradiating a first portion of the actinic radiation-polymerizable adhesive precursor composition through the first exposure image and the actinic radiation-transparent substrate for a first irradiation dosage (ERMOSHKIN teaches the first base (adhesion) zone includes an initial light or irradiation exposure at a higher dose (longer duration and/or greater intensity) than used in the subsequent transition and/or body zones [0254]. ERMOSHKIN further teaches the duration of the base zone is small or minor compared to the body zone [0254], which Examiner is interpreting duration as dosage); and irradiating a second portion of the actinic radiation-polymerizable adhesive precursor composition through the second exposure image and the actinic radiation-transparent substrate for a second irradiation dosage (ERMOSHKIN teaches irradiation a second portion (body zone) at a second irradiation dosage [0256]. ERMOSHKIN teaches the duration of this body zone is, in general greater than that of the base zone and/or transition zones [0256].), wherein the first portion and the second portion are adjacent to or overlapping with each other (ERMOSHKIN teaches the zones are overlapping to each other , and wherein the first irradiation dosage and the second irradiation dosage are not the same (ERMOSHKIN further teaches the first irradiation dosage and second irradiation dosage are not the same in the first portion and second portion zones, with the duration being longer in the body zone than the base zone [0254-0256]. ERMOSHKIN further teaches the intensity of the lights can be lower at the first dosage (base zone) and higher at the second dosage (body zone) as shown in Fig. 18A.), thereby forming an integral adhesive comprising a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ELSEY, WU, JOYCE and KOJIMA, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156]. Furthermore, it is known in the art that a typical stereolithography additive manufacturing device can have each layer have a different pre-determined pattern and the laser beam is capable of travelling along the path required to polymerize each of the regions in such a pattern, so that three-dimensional objects of varying cross-sections may be produced using the additive manufacturing device [VANESBROECK; 0001-0003]. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Furthermore, the Examiner interprets the “thereby forming an integral adhesive polymerized comprising a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate” clause as an intended result of the methods steps positively recited and has not been given patentable weight [see e.g. MPEP 2111.04]. In the alternative, should patentable weight be required, the combination of ELSEY, WU, KOJIMA, 
Regarding claim 9, ERMOSHKIN further teaches: further comprising post-curing the adhesive (ERMOSHKIN teaches further solidifying and/or curing step is carried out subsequent to the irradiating step of the three-dimensional object, which Examiner is interpreting as post-curing [0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify ELSEY, WU, JOYCE, KOJIMA, by having irradiation of different dosages on different sections, as suggested by ERMOSHKIN, in order to cure the composition more rapidly or more efficiently [0156] and to sufficiently solidify the component [0034].
Regarding claim 10, WU further teaches: wherein the article comprises a PSA (WU teaches the energy curable monomers that form all or a portion of a pressure sensitive adhesion upon curing may also be incorporated [Col. 20, lines 53-55]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to substitute the liquid in ELSEY for the composition in WU and have the adhesive be pressure sensitive adhesive, as suggested by WU, in order for tremendous control for building print thickness [Col. 4, lines 15-21].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, Wu et al. (U.S. 6,467,897), hereinafter WU, Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN and VAN ESBROECK et al. (U.S. PGPUB 2015/0137426) hereinafter VANESBROECK, as applied to claim 6 above, and further in view of Hull et al. (U.S. 5,059,359), hereinafter HULL.
Regarding claim 7, ELSEY, WU, JOYCE, KOJIMA, ERMOSHKIN, and VANESBROECK teach all the limitations of the claimed invention as stated above, but are silent as to pouring off the composition after irradiating. In the same field of endeavor, additive manufacturing, HULL teaches post processing typically involves draining the formed object to remove excess resin [Col. 6, lines 47-48], which Examiner is interpreting draining as pouring off. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify ELSEY, WU, JOYCE, KOJIMA, ERMOSHKIN, and VANESBROECK by draining the composition after irradiating, as suggested by HULL, in order to remove excess resin before post curing [Col. 6, lines 47-48].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, Wu et al. (U.S. 6,467,897), hereinafter WU, Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN and VAN ESBROECK et al. (U.S. PGPUB 2015/0137426) hereinafter VANESBROECK, as applied to claim 6 above, and further in view of Hull et al. (U.S. 5,104,592), hereinafter HULL 2.
Regarding claim 8, ELSEY, WU, JOYCE, KOJIMA, ERMOSHKIN, and VANESBROECK teach all the limitations of the claimed invention as stated above, but are silent .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elsey (U.S. 9,375,881), hereinafter ELSEY, Kura et al. (U.S. PGPUB 2004/0192804), hereinafter KURA, Wu et al. (U.S. 6,467,897), hereinafter WU, Joyce (U.S. PGPUB 2015/0130114), hereinafter JOYCE, Kojima et al. (U.S. PGPUB 2014/0084502), hereinafter KOJIMA, Ermoshkin et al. (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN and VAN ESBROECK et al. (U.S. PGPUB 2015/0137426) hereinafter VANESBROECK, as applied to claim 6 above, and further in view of Bush et al. (U.S. 5,198,524), hereinafter BUSH.
Regarding claim 9, ERMOSHKIN teaches post-curing the composition as stated above. 
In the alternative, in the same field of endeavor, adhesives, BUSH teaches post-curing the adhesive [Abstract; Col. 1, lines 28-31; Col. 3, lines 46-50]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify ELSEY, WU, JOYCE, KOJIMA, ERMOSHKIN, and VANESBROECK by .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l) (3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 15/538,034 in view of Elsey (U.S. 9,375,881), hereinafter ELSEY, in view of Wu et al. (U.S. 6,467,897), hereinafter WU. 
Claims 5 and 6 of Application 15/635,237 are rejected over claim 1 of Application 15/538,034. Claim 1 of Application 15/538,034 discloses the following features: obtaining an actinic radiation-polymerizable adhesive precursor composition disposed against a surface of an actinic radiation-transparent substrate; irradiating a first portion of the actinic radiation-polymerizable adhesive precursor composition through the actinic radiation-transparent substrate for a first irradiation dosage; and irradiating a second portion of the actinic radiation-polymerizable adhesive precursor composition through the actinic radiation-transparent substrate for a second irradiation dosage, wherein the first portion and the second portion are adjacent to or overlapping with each other, and wherein the first irradiation dosage and the second irradiation dosage are not the same, thereby forming an integral adhesive comprising a variable thickness in an axis normal to the surface of the actinic radiation-transparent substrate [see claim 6 of application 15/635,237], but is silent on a manufacturing device having on or more processors, a digital object comprising data specifying an article, an adhesive comprising variations in index of refraction, and generating, with the manufacturing device by an additive manufacturing process, the article based on the digital object. The Examiner acknowledges the Applicants willingness to consider providing a terminal disclaimer once claims are allowable.
In the same field of endeavor, additive manufacturing, ELSEY teaches: A method comprising: receiving, by manufacturing device having one or more processors (ELSEY teaches one or more processors [Col. 14, lines 35-67]) and an actinic radiation-transparent substance (ELSEY teaches a sheet (101) that is actinic radiation-transparent [Col. 8, lines 4-6; Figs. 1-4]), a digital object comprising data specifying an article (ELSEY teaches the processor can have a receiver such as a USB port for receiving information representing a solid object, stored on a USB FLASH device [Col. 15, lines 1-6].), the article comprising an adhesive article comprising: an integral adhesive disposed on a major surface of the actinic radiation-transparent substrate, the adhesive having a variable thickness in an axis normal to the major surface of the actinic radiation-transparent substrate (ELSEY teaches photohardenable liquid (104) and the photohardenable liquid (or photocurable liquid) is a liquid that hardens when exposed to a radiation such as visible or invisible light [Col 8, lines 4-10]. ELSEY further teaches the photohardenable liquid may comprise a mixture of acrylate monomers and oligomers, photoinitiators, colourants and stabilizers such that the mixture polymerizes when exposed to suitable light [Col. 8, lines 14-20], which the Examiner is interpreting the photohardenable liquid as an adhesive composition), wherein the adhesive comprises variations in index of refraction; and generating, with the manufacturing device by an additive manufacturing process, the article polymerized on the surface of the radiation-transparent substrate, based on the digital object (ELSEY further teaches generating the physical object (122) of the article on the surface of the radiation-transparent substrate (sheet (101)) [Fig. 4; Col. 9, lines 64-67]), the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image.
In the alternative, in the same field of endeavor, adhesives, WU teaches compositions that are energy curable fluids [Col. 2, lines 55-58]. WU also teaches due to the ability to build print thickness so easily, the compositions may also be used for three-dimensional printing in rapid prototyping applications or printing of pressure-sensitive adhesives and/or their radiation-curable precursors [Col. 4, lines 37-44]. WU further teaches the energy source used for achieving polymerization and/or crosslinking of the curable functionality is preferably actinic radiation [Col 16, lines 35-45]. WU teaches in order to promote adhesion both before and especially after radiation curing, fluid compositions of the present invention advantageously may incorporate radiation curable monomer(s) (“adhesion promoting component”) whose presence causes the uncured and/or cured material to have higher adhesion to the desired receiving substrate as compared to an otherwise identical formulation [Col. 18, lines 42-49]. Examiner is interpreting the compositions in WU as actinic radiation-polymerizable adhesive precursor composition. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to substitute the liquid in ELSEY for the composition in WU in order for tremendous control for building print thickness [Col. 4, lines 15-21].
ELSEY and WU are silent in regards to the generating comprising directing irradiation through a first exposure image followed by irradiation through a second exposure image, wherein a portion of the integral adhesive formed from irradiation through the first exposure image is disposed between the major surface of the actinic radiation-transparent substrate and a portion of the integral adhesive formed from irradiation through the second exposure image. In the same field of endeavor, exposure masks, JOYCE teaches each layer (106) of part (102) is formed by projecting at least one layer image (200) into build area (112), thereby curing photopolymer resin (108) in layer (106) corresponding with the one or more layer images (200) projected [0033]. Layer image (200) may correspond with all or a portion of build area (112) and layer image (200) comprises one or more cross sections (208). Cross sections (208) are illuminated portions of layer image (200) (depicted as darkened areas in Figs. 2-5) [0033]. JOYCE teaches in order to uniformly cure layer (106), layer image 200a of Fig. 4 is first projected for a base exposure time. Fig. 5 depicts layer image 200b configured to solidify the circumference of circular layer (106) and is projected before or after layer image of Fig. 4 [0048]; therefore, image layer 200b can be either the first exposure image or second exposure image and can meet the claim language that the layer 106 of the layer image 200b is between the transparent substrate (which is shown in Fig. 1) and layer 106 of the layer image 200a, which Examiner is interpreting as second exposure image. JOYCE also teaches the outer ring of layer 106 requires additional exposure to achieve the desired cure because the outer ring of layer 106 receives less energy during curing than inner portions of layer 106 [0048]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ELSEY and WU, by having mask patterns in building the three-dimensional object, as suggested by JOYCE, in order to enable consistent curing across a part layer, facilitate KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The combination of ELSEY, WU and JOYCE teaches substantially the same process steps and would be expected to produce substantially the same integral adhesive article absent evidence to the contrary on the substrate of ELSEY. Further, as the applicant gives no specific height difference, normal amounts of manufacturing variability would read upon the claimed limitation. 
Regarding the dependent claims:
Claim 7 of Application 15/635,237 adds the same limitation of claim 7 of Application 15/538,034.
Claim 8 of Application 15/635,237 adds the same limitation of claim 8 of Application 15/538,034.
Claim 9 of Application 15/635,237 adds the same limitation of claim 9 of Application 15/538,034.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 1748



                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748